DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the instant Response to Office Action of 2/10/2021, it is noted that independent claim 1 has been amended to recite features of former dependent claim 3, now cancelled, and also further structural attachment features. 
At page 8 of the instant Response, Applicant’s Representative contends that the cited Richards reference fails to teach the amended claim features. This Examiner, is, however, of the antipodal assessment that Richards yet teaches the amended features of claim 1. 
Turning first to the structural mounting, Figure 12 of Richards illustrates pairs of adjacent cameras mounted to a mounting 1210, described paragraph 0098; as a universal mount, this structural mount device would be used to mount adjacent camera pairs front and back of a ship, as shown in Figure 1B. 
Finally, Applicant’s Representative seems to argue that since in Richards Figure 1C, the respective auxiliary camera is spaced from the front/back camera, all longitudinal cameras must be so restricted. This is reading unrequired limitations into the teaching of Richards: Richards teaches longitudinal positioning of cameras pairs, and also adjacent cameras pairs, thus rendering obvious adjacent longitudinal cameras pairs mount as recited. (see also Figure 12 as discussed above)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asari (US 2010/0092042) in view of Richards (US 2016/0214534).

Regarding claim 1, Asari discloses An imaging device for a ship (paragraphs 0007 and 0037 imager mounted on a ship) including a plurality of imaging cameras mounted on the ship that capture peripheral images of the ship (paragraphs 0036 and 0038 four cameras are mounted on ship to capture peripheral images thereof) and combines the peripheral images captured by the plurality of imaging cameras to create a composite image, (paragraphs 0041 and 0042 images from four cameras combined to create birds eye view of area surrounding ship; see figure 7 and corresponding paragraph 0047 describing same) ... the plurality of imaging cameras include: a front camera located at a front of the ship; (Figure 3, C_1 paragraph 0038 camera located at and a back camera located at a back of the ship. (Figure 3, C_3 paragraph 0038 camera located at ship rear)
 Asari fails to disclose the subsequent features of the imaging device comprising: an auxiliary camera adjacent to at least one of the plurality of imaging cameras; and a distance calculator that measures a distance in a predetermined direction using the auxiliary camera and the at least one of the plurality of imaging cameras adjacent to the auxiliary camera; wherein ... the auxiliary camera includes: a first auxiliary camera adjacent to the front camera in a longitudinal direction; and a second auxiliary camera adjacent to the back camera in the longitudinal direction; the front camera and the first auxiliary camera are attached to a first structural body at the front of the ship; and the back camera and the second auxiliary camera are attached to a second structural body, different from the first structural body, at the back of the ship.
However, in the same area of ship surround views, Richards teaches the imaging device comprising: an auxiliary camera adjacent to at least one of the plurality of imaging cameras; (paragraph 0041 each camera unit is provided with a second, interpreted as auxiliary camera, to provide stereoscopic imaging; further paragraph 0042 in conjunction with paragraph 0033 teaches, as shown in figure 1C, that sensors may be provided with backup sensors, such as 131A and 131E which are adjacent to each other on the forward portion of the ship) and a distance calculator that measures a distance in a predetermined direction using the auxiliary camera and the at least one of the plurality of imaging cameras adjacent to the auxiliary camera; (paragraphs 0068 and 0077 range is determined to an object in surrounding water based on camera images from cameras regarding same area, paragraph 0089 makes clear this may be done by two cameras in a camera unit or overlapping each other to provide stereoscopic range determination) and wherein ... the auxiliary camera includes: a first auxiliary camera adjacent to the front camera in a longitudinal direction; and a second auxiliary camera adjacent to the back camera in the longitudinal direction; (paragraph 0041 front and back camera modules each provided with auxiliary cameras, and as such are adjacent; figure 1C shows camera units-for example 131A/131E arranged in a longitudinal direction, thus teaching longitudinal concordance) the front camera and the first auxiliary camera are attached to a first structural body at the front of the ship; and the back camera and the second auxiliary camera are attached to a second structural body, different from the first structural body, at the back of the ship. (Figure 12 illustrates pairs of adjacent cameras mounted to a mounting 1210, described paragraph 0098; as a universal mount, this structural mount device would be used to mount adjacent camera pairs front and back of a ship, as shown in Figure 1B.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Richards to Asari because Richards teaches to leverage cameras to detect an object around a ship, and alert an operator to the detected object (paragraph 0006) for improved safety-for example of people in the water-and monitoring of the ship, particularly when the ship is in motion. (paragraph 0004)
Referring to claim 6, claim 6 is an independent claim referring to the features of claim 1 and is rendered obvious by the combination of Asari and Richards for reasons set forth above with regard to claim 1. It is noted both Asari and Richards are in regard to a ship as recited. For example, see Asari paragraph 0037.
Regarding claim 2, Asari discloses a display that displays the composite image. (paragraphs 0041 and 0047 composite birds eye image displayed on display) Asari fails to disclose the display displays a measurement result obtained by the distance calculator. However, Richards teaches the same. (paragraph 0023, figure 14 identically shows the same) 
Same motivation and rationale to apply Richards to Asari as claim 1. 
Regarding claim 4, Asari fails to disclose the recited; however, Richards teaches wherein the first auxiliary camera is located behind the front camera; and the second auxiliary camera is located in front of the back camera. (arrangement shown figure 1C: camera unit 131E is behind front camera unit 131A; camera unit 131D is in front of back camera 131H) 
Same motivation and rationale to apply Richards to Asari as claim 1.
Regarding claim 5, Asari fails to disclose the recited; however, Richards teaches wherein the plurality of imaging cameras and the auxiliary cameras are wide-angle cameras each including a wide-angle lens. (paragraph 0090 cameras equipped with wide angle lenses) 
Same motivation and rationale to apply Richards to Asari as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JP 2005180949 teaches longitudinally arranged cameras operating in tandem for object ranging.
DE 102014206677 teaches adjacent cameras generally arranged.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485      

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485  
March 22, 2021